DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Amendment 
1- The supplemental amendment filed on 11/09/2021 has been entered and fully considered. Claims 1-15 remain pending in the application.


Response to Arguments

2- Examiner has considered applicants’ proposed amendment and arguments, and submits they have overcome all the rejections previously set forth in the final office action mailed 

Allowable Subject Matter

3- Claims 1-15 are allowed. 
The following is an examiner's statement of reasons for allowance:
As to independent apparatus claims 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:
An assembly for measuring a gas concentration by means of absorption spectroscopy, the assembly comprising:
an IR light…
a measuring cell with a gas mixture to be analyzed, the measuring cell having a gas inlet and a gas outlet configured for flowing the measuring gas therebetween…,
one or more sensors,
one or more bandpass filters upstream from the one or more sensors,…
a gas concentration measuring evaluation apparatus … to determine a concentration of the measuring gas as a result of attenuation of the IR light in the measuring cell,
wherein the one or more bandpass filters comprises at least one measuring wavelength bandpass filter…, and at least one reference wavelength bandpass filter configured to transmit IR light in a reference wavelength range in which the gas to be measured does not absorb IR light…,  
further wherein the thermal light source is designed as comprises an encapsulated micro-incandescent lamp with a light-generating coil disposed is in a substantially transparent capsule, the capsule being evacuated or filled with an inert gas, and wherein the measuring gas concentration is capnometric measurement of the proportion of CO2 in breathing air.

in combination with the other limitations.
The closest prior art found that pertains to the invention, with emphasis added, is Wook, Camargo and Webber. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886